
 
Exhibit 10.6

PROMISSORY NOTE

 
$52,000
January 4, 2017


 
FOR VALUE RECEIVED, the undersigned ("Maker") promises to pay to the order of
David Lelong (the "Holder") the sum of Fifty-Two Thousand Dollars ($52,000). 
This Note shall bear interest at the rate of two percent (2%) per annum.  Said
principal and interest is due and payable upon demand of the Holder.


Payments shall be made of lawful money of the United States at such place
designated in writing by the Holder at the time of demand.


All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment in protest and, if
this Note becomes in default and is placed into the hands of an attorney for
collection, to pay attorneys' fees and all other costs for making such
collection, provided the Holder is the prevailing party.


This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification or discharge is sought, with such agreement being effective and
binding only upon the parties thereto.


Each of the Maker and the Holder hereby waives any right to a trial by jury in
any action or proceeding to enforce or defend any rights under this note and any
amendment, instrument, document or agreement delivered or which may in the
future be delivered in connection herewith or therewith or arising from any
relationship existing in connection with any of the foregoing, and agrees that
any such action or proceeding shall be tried before a court and not before a
jury.


This Note and the rights and obligations of the Holder and of the undersigned
shall be governed by and construed and enforced in accordance with the laws of
the State of New York.


SPORT ENDURANCE, INC.




By:                                                                
David Lelong
Chief Executive Officer









